Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Demetrius Tranell Williams, Appellant                Appeal from the 71st District Court of
                                                     Harrison County, Texas (Tr. Ct. No. 12-
No. 06-13-00222-CR        v.                         0203X). Memorandum Opinion delivered
                                                     by Justice Carter, Chief Justice Morriss and
The State of Texas, Appellee                         Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Demetrius Tranell Williams, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED NOVEMBER 27, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk